     Case
      Case4:19-cv-01945
           4:19-cv-01945 Document
                          Document26-1
                                   27 Filed
                                       Filedon
                                             on09/21/20
                                                09/11/20ininTXSD
                                                             TXSD Page
                                                                   Page11ofof11
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                         UNITED STATES DISTRICT COURT                               September 21, 2020
                      FOR THE SOURTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

NANBAM BLESSING DANIEL,                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               § CASE NO. 4:19-cv-01945
                                                 §
EZE MADUMERE and MARSHALL                        §
MADUMERE,                                        §
                                                 §
       Defendants.                               §


             ORDER ON JOINT MOTION TO DISMISS WITH PREJUDICE

       Before the Court is Plaintiff and Defendants’ Joint Motion to Dismiss with Prejudice.

Based on the parties’ representation that they have reached a settlement of all claims, defenses,

and disputes between them in this cause, and having considered the Motion, the Court is of the

opinion that the Motion has merit and should be granted. IT IS THEREFORE ORDERED that the

Joint Motion to Dismiss with Prejudice is GRANTED.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all of Plaintiff’s claims

filed against Defendants are hereby dismissed with prejudice. Each party shall bear its own costs

and attorney’s fees, except as otherwise agreed to in writing among the parties.



                   21
       SIGNED this __________           September
                              day of _______________________________, 2020.
